DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 02/09/2021. The amendments filed on 02/09/2021 have been entered. Accordingly Claims 1-22 are pending. Claims 21-22 are new. The previous rejections of claims 1-20 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 02/09/2021.

Claim Objections
Claim 18 is objected to because of the following informalities:  the limitation “detect the motion using a machine learning.” is missing the word “approach” or “algorithm” after learning to complete the sentence or the “a” before machine needs to removed.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-5, 7, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et. al. (U.S. 20130274608, Oct.17, 2013)(hereinafter, “Takeda”) and Xu et. al. (“Lung tumor tracking in fluoroscopic video based on optical flow”, Med. Phys., 2008).
Regarding Claim 1, Takeda teaches: An ultrasound imaging system (Figs. 1-3), comprising:
a transducer configured to transmit ultrasound signals to and receive echo signals from a region of interest during a needle injection procedure (Fig. 3, element 22, ultrasound probe, element 22a, transducer, element 24, puncture needle, [0059] [0061-0062]);
a receive circuitry configured to convert the received echo signals into ultrasound image data (Fig. 3, element 203, receiving unit, [0067] and Fig. 4 element 204, image processor [0073]);
a buffer memory to store image frames of the ultrasound image data (Fig. 3, element 205, image memory, [0075]);
and a processor configured to: detect  a motion in two or more of the image frames stored in the buffer memory and identify at least one of the image frames that depicts an injection event of the needle injection procedure (Fig. 4, element 203e, puncture needle position detection unit, [0072], Fig. 6 element 208, control unit, [0085-0086][0139-0140][0148]).
	Takeda does not teach: detection using an optical flow method.
	Xu in the field of tumor tracking based on optical flow teaches the mathematical implementation of optical flow technique using 2D velocity vector field to quantify the motion in sequential frames to of independent objects moving within the frames. A Lucas-Kanade algorithm for motion velocities was used to track the motion in the image frames and a least-square technique was applied to minimize the squared error and obtain the optical flow (Sec. 2. Materials and Methods: 2a Optical flow analysis).

Regarding Claim 2, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches further comprising a first memory coupled to the processor, wherein the processor is configured to save the image data that depicts the injection event in the first memory (Fig. 4, element 203c, sampling memory, [0072-0073]; Fig. 3, element 205, image memory, [0075], Fig. 6 element 208, control unit, [0085-0086][0139-0140][0148]).
Regarding Claim 3, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: further comprising a display for displaying the image frames (“The display unit 207 can be a display device such as LCD (liquid crystal display), CRT (cathode-ray tube) display, organic EL (electronic luminescence) display, inorganic EL display and plasma display. The display unit 207 displays the ultrasound image on a display screen according to the image signal output from the DSC 206. The embodiment employs a 15-inch LCD with a white or full-color LED (light-emitting diode) backlight as the display unit 207. The LCD with a white backlight may have a function of adjusting the brightness of the LED, for example, by analyzing the ultrasound image data. In this case, the screen may be divided into a plurality of areas and the brightness of the LED may be adjusted in each of the areas.” [0079]),
wherein the processor is configured to produce a notification on the display that the at least one of the image frames depicts the injection event (“Next, the control unit 208 creates the puncture video data which enables to reproduce multiple frames of the composite image data 
Regarding Claim 4, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: wherein the processor is configured to include the at least one of image frames that depicts the injection event in a patient record (“The ultrasound diagnostic imaging apparatus 20 also generates supplementary information of the generated ultrasound image data on the basis of the image capturing order information. The ultrasound diagnostic imaging apparatus 20 may add the supplementary information to the ultrasound image data to generate an image file of a DICOM (digital imaging and communication in medicine) image data which meets the DICOM standard, and may send it to the PACS 30.” [0059]).
Regarding Claim 5, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: wherein the motion is associated with at least one of a needle, a fluid delivered by the needle, and a material removed by the needle, and wherein the processor is further configured to analyze the image frames in the buffer memory using a machine learning algorithm to detect the motion (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in order that it generates the sound ray data which includes the puncture needle image data described below.” [0072]; Fig. 6 element 208, control unit, [0085-0086][0139-0140]; “If the control unit 208 determines that it extracts the composite image data to generate the video data, in which the composite image data are multiple frames of data consisting of the composite image data which shows the puncture needle 24 at the deepest position and other composite image data within the predetermined time period before and after it and the video data is data which displays these data one after another in chronological order (step S411, Y), it extracts the composite image data which shows the puncture needle 24 at the deepest position, as well as other composite image data within the predetermined time period before and after it (step S412). The control unit 208 then creates the deepest puncture video data file for reproducing these composite image data in the form of video which displays them one after another in chronological order (step S413). The control unit 208 saves the deepest puncture picture motion data file as created above in the storage unit 209 (step S407), and ends the processing” [0148]).
Regarding Claim 7, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: further comprising a display for displaying the image frames (“The display unit 207 can be a display device such as LCD (liquid crystal display), CRT (cathode-ray tube) display, organic EL (electronic luminescence) display, inorganic EL display and plasma display. The display unit 207 displays the ultrasound image on a display screen according to the image signal output from the DSC 206. The embodiment employs a 15-inch LCD with a white or full-color LED (light-emitting diode) backlight as the display unit 207. The LCD with a white backlight may have a function of adjusting the brightness of the LED, for example, by analyzing the ultrasound image data. In this case, the screen may be divided into a plurality of areas and the brightness of the LED may be adjusted in each of the areas.” [0079]), 
wherein the processor is configured to identify and mark a region of the at least one of the image frames that likely depicts the injection event (“the received signals obtained from the ultrasound reflected on the puncture needle 24 show up as seen in the area A surrounded by the dotted line in FIG. 10A. Thus, there is no specific received signals, and the puncture needle 24 is difficult to detect. On the contrary, if the transmitted ultrasound beam is a plane wave, the ultrasound reflected on the puncture needle 24 forms a plane wave. The receives signals obtained from the reflected ultrasound beams on the puncture needle 24 show up as seen in the area B surrounded by the dotted line in FIG. 10B. As a result, the rectilinear received signals are obtained, and the puncture needle 24 can be detected with such signals.” [0088]).
Regarding Claim 10, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: wherein the transducer is configured to transmit the ultrasound signals in two or more pulses: (“The transmission unit 202 supplies the electric driving signal to the ultrasound probe 22 through the cable 23 by being controlled by the control unit 208 so that the ultrasound probe 22 generates the transmission ultrasound. Specifically, the transmission unit 202 includes, for example, a clock generator circuit, a delay circuit and a pulse generator circuit. The clock generator circuit generates a clock signal which determines the transmission timing and the transmission frequency of the driving signal. The delay circuit sets delay time of the transmission timing of the driving signal with respect to each of the dedicated paths which correspond to respective transducers, and delays the transmission of the driving signal by the set delay time so as to focus the ultrasound beam consisting of the transmission ultrasound (transmission beam forming). The pulse generator circuit generates a pulse signal as the driving signal with a predetermined period. The transmission unit 202 as configured above drives, for example, a certain contiguous part (e.g. 64 pieces) of the n (e.g. 192) transducers arrayed in the ultrasound probe 22, so as to generate the transmission ultrasound. Such ultrasound beam to be focused may be called scanning beam. The transmission unit 202 shifts the driving transducers in the orientation direction each time the transmission ultrasound is generated, and thus performs a scan.” [0066]),
the receive circuitry is configured to convert the echo signals into ultrasound image data (“The receiving unit 203 is a circuit which receives electric received signals from the ultrasound probe 22 through the cable 23 by being controlled by the control unit 208. As shown in FIG. 4, the receiving unit 203 includes, for example, an AMP (amplifier) 203a, an ADC (analog-digital converter) 203b, a sampling memory 203c, a phasing addition unit 203d, a puncture needle position detection unit 203e and a sound velocity calculation unit 203f.” [0067]; “When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in order that it generates the sound ray data which includes the puncture needle image data described below.”
Takeda does not explicitly teach: flow information, and the processor is configured to analyze the flow information to detect the motion and wherein the optical flow method is a Lucas-Kanade method or a Horn-Schunck method.
Xu in the field of tumor tracking based on optical flow teaches the mathematical implementation of optical flow technique using 2D velocity vector field to quantify the motion in sequential frames to of independent objects moving within the frames. A Lucas-Kanade algorithm for motion velocities was used to track the motion in the image frames and a least-square technique was applied to minimize the squared error and obtain the optical flow (Sec. 2. Materials and Methods: 2a Optical flow analysis).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection and analysis approach in Takeda to be a Lucas-Kanade optical flow method as taught in Xu to quantify the motion of independent objects in sequential frames by delineating the object of interest in the image/video frames (Xu, Sec. 2. Materials and Methods: 2a Optical flow analysis).
Regarding Claim 11, An ultrasound system for imaging a region of interest of a subject during a needle injection into the region of interest (Figs. 1-5), comprising:
a transducer configured to transmit ultrasound signals to and receive echo signals from the region of interest (Fig. 3, element 22, ultrasound probe, element 22a, transducer, element 24, puncture needle, [0059] [0061-0062]);
a receive circuitry configured to convert the echo signals into ultrasound image data (Fig. 3, element 203, receiving unit, [0067] and Fig. 4 element 204, image processor [0073]);
a buffer memory configured to store the image frames (Fig. 3, element 205, image memory, [0075]);
and a processor configured to: detect a motion in two or more of the image frames stored in the buffer memory and identify at least one image frame from the image frames stored in the buffer memory that depicts a needle injection that is associated with the motion (Fig. 4, element 203e, puncture needle position detection unit, [0072], Fig. 6 element 208, control unit, [0085-0086][0139-0140][0148]).
and store the at least one image frame that depicts the needle injection in a first memory for archival purposes (Fig. 4, element 203c, sampling memory, [0072-0073]; Fig. 3, element 205, image memory, [0075]).
	Takeda does not teach: detection using an optical flow method.
	Xu in the field of tumor tracking based on optical flow teaches the mathematical implementation of optical flow technique using 2D velocity vector field to quantify the motion in sequential frames to of independent objects moving within the frames. A Lucas-Kanade algorithm for motion velocities was used to track the motion in the image frames and a least-square technique was applied to minimize the squared error and obtain the optical flow (Sec. 2. Materials and Methods: 2a Optical flow analysis).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection approach in Takeda to be an optical flow method as taught in Xu to quantify the motion of independent objects in sequential frames by delineating the object of interest in the image/video frames (Xu, Sec. 2. Materials and Methods: 2a Optical flow analysis).
Regarding Claim 12, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
wherein the processor is further configured to analyze the image frames stored in the buffer memory to detect that a needle used for the needle injection is stationary (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in order that it generates the sound ray data which includes the puncture needle image data described below.” [0072]).
sound ray data which includes the puncture needle image data described below.” [0072]).
Regarding Claim 16, Examiner notes the limitations of the method are the intended usage of system claim 1.
Takeda teaches:  A method performed by a processor in an ultrasound system (Figs. 3 and 6), the method comprising:
receiving ultrasound signals from a region of interest during a needle injection procedure (Fig. 3, element 22, ultrasound probe, element 22a, transducer, element 24, puncture needle [0061-0062]);
converting the ultrasound signals into image frames of ultrasound data (Fig. 3, element 203, receiving unit, [0067] and Fig. 4 element 204, image processor [0073]);
-19-28798-8166.US00/139497688.5storing the image frames in a buffer memory (Fig. 3, element 205, image memory, [0075]);
detecting a motion between two or more of the image frames stored in the buffer memory; identifying one or more of the image frames that depict an injection event of the needle injection procedure that is associated with the motion (Fig. 4, element 203e, puncture needle position detection unit, [0072], Fig. 6 element 208, control unit, [0085-0086][0139-0140][0148]).
and saving the one or more of the image frames that depict the injection event in a first memory (Fig. 4, element 203c, sampling memory, [0072-0073]; Fig. 3, element 205, image memory, [0075]).
	Takeda does not teach: detection using an optical flow method.
	Xu in the field of tumor tracking based on optical flow teaches the mathematical implementation of optical flow technique using 2D velocity vector field to quantify the motion in sequential frames to of independent objects moving within the frames. A Lucas-Kanade algorithm for motion velocities was used to track the motion in the image frames and a least-square technique was applied to minimize the squared error and obtain the optical flow (Sec. 2. Materials and Methods: 2a Optical flow analysis).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection approach in Takeda to be an optical flow method as taught in Xu to quantify the motion of independent objects in sequential frames by delineating the object of interest in the image/video frames (Xu, Sec. 2. Materials and Methods: 2a Optical flow analysis).
Regarding Claim 17, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: further comprising inserting at least one of the one or more of the image frames that depict the injection event into a patient chart (“The ultrasound diagnostic imaging apparatus 20 also generates supplementary information of the generated ultrasound image data on the basis of the image capturing order information. The ultrasound diagnostic imaging apparatus 20 may add the supplementary information to the ultrasound image data to generate an image file of a DICOM (digital imaging and communication in medicine) image data which meets the DICOM standard, and may send it to the PACS 30.” [0059]).
Regarding Claim 18, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: further comprising: comparing the two or more of the image frames stored in the buffer memory to detect the motion using a machine learning (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in order that it generates the sound ray data which includes the puncture needle image data described below.” [0072]; “…the control unit 208 firstly plots the edge-detected received echo data on an x-y space as show in FIG. 13A, where x represents distance in the orientation direction and y represents depth. The received signals of the puncture needle searching beam are enhanced as seen in the area G surrounded by the dotted line in FIG. 13A. The control unit 208 subsequently performs the Hough transform on the received echo data plotted on the x-y space.” [0093]; “Next, the control unit 208 extracts the point which gets the largest number of votes, i.e. the point with the maximum votes, and determines it as the linear parameter. For example, the point M (.rho..sub.i, .theta..sub.i) is the point with the maximum votes in FIG. 13B. This point with the maximum votes represents the linear parameter. If the maximum votes is less than a predetermined threshold, it is determined that the puncture needle 24 is not inserted and the maximum votes is not extracted.” [0096]).

Claims 6, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Xu and Arai et. al. (U.S. 20170196535, EFD May 11, 2015)(hereinafter, “Arai”).
Regarding Claim 6, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: and wherein the processor is further configured to analyze the image frames stored in the buffer memory to detect the motion of the needle (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in order that it generates the sound ray data which includes the puncture needle image data described below.” [0072]).
Takeda is silent with regards to limitation: wherein the injection event is at least one of a needle being positioned at a target location within the region of interest and the needle approaching the target location within the region of interest, 
Arai in the field of medical systems for puncture needles insertion assistance teaches:  “A target cross section 14 has appeared on the scan plane 12. The probe 10 includes a probe body 10A which is held by a user (such as a medical practitioner or a medical technologist). A puncture adapter 16 is detachably attached to the probe body 10A. The puncture adapter 16 is mounting hardware which guides a puncture needle 18 at a certain distance and angle relative to the probe body 10A. In FIG. 1, the insertion direction, in other words, the insertion path, is represented by a reference numeral 20. In FIG. 1, the insertion path 20 passes through the target cross section 14. The puncture needle 18 is supported by the puncture adapter 16 such that the actual insertion path is within the scan plane 12, in other words, the puncture needle advances on the scan plane 12. The puncture adapter 16 may include a sensor which senses the amount of insertion. The puncture adapter 16 may also include a mechanism to change the insertion angle and the puncture needle supported position. In that case, a sensor may sense the insertion angle and the puncture needle supported position. In the example shown in the drawing, the positional relationship between the probe 10 and the insertion path 20 is always constant. As described below, a sensor may be disposed on the puncture needle 18 itself to sense the positional relationship.” [0054]; “FIG. 4 shows a three-dimensional reference image 72. The three-dimensional reference image 72 may also be referred to as a "body mark." The three-dimensional reference image 72 represents a three-dimensional space inside a living body as a three-dimensional image. As the representing method, a volume rendering method, a surface rendering method, and other methods can be raised. The three-dimensional reference image 72 includes a target (target image) 74 which is a tumor or the like. The three-dimensional reference image 72 further includes a first existing line (first existing insertion path symbol) 76, a second prospective line (second prospective insertion path symbol) 78, and a scan plane mark (scan plane symbol) 77. The first existing line 76 is generated based on the existing insertion path which has been registered when the first insertion is completed. The second prospective line 78 is a line within a scan plane mark 77. The second prospective line 78 represents a prospective insertion path of a puncture needle for subsequent insertion. Before an actual second insertion, the second insertion path can be recognized by referring to the second prospective line 78 while recognizing the first insertion path by referring to the first existing line 76. When the direction or the orientation of the probe on a body surface is changed, the scan plane mark 77 and the second prospective line 78 also move accordingly. A user can set the position and the orientation of the probe such that the second prospective line 78 is appropriately positioned relative to the first existing line 76. On this occasion, because the scan plane mark 77 is displayed together with the second prospective line 78, the user can intuitively and easily recognize the orientation or other conditions of the probe.” [0075].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specified injection event in Takeda to be positioned at a target location within the region of interest and the needle approaching the target location within the region of interest as taught in Arai “…to assist insertion of two or more puncture needles… and “…to enable an appropriate and easy setting of an insertion path of a puncture needle for subsequent insertion relative to a puncture needle after insertion completion.” (Arai, [0017])
Regarding Claim 8, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda does not explicitly teach: wherein the injection event is an injection taking place within the region of interest.
Arai in the field of medical systems for puncture needles insertion assistance teaches:  “FIG. 2 shows an example of a puncture needle. The depicted puncture needle 18 is a tool to perform high-frequency treatment. FIG. 2 shows an enlarged view of the tip of the puncture needle 18… two or three puncture needles are used simultaneously during treatment to apply a high-frequency cauterization treatment to a target (the target tissue to be treated).” [0071]; “FIG. 3 shows a puncture needle array. Specifically, the drawing shows a view in which three puncture needles (treatment tools) 18A, 18B, 18C are used to treat a target 70. In the depicted example, the three puncture needles 18A, 18B, 18C are arranged such that the target 70 is surrounded by the tips of the three puncture needles 18A, 18B, 18C (in other words, the three puncture needles 18A, 18B, 18C are positioned around the target 70). Under such conditions, all or some of the electrodes are selected and high-frequency signals are supplied to the selected electrodes. In this way, a cauterization treatment is applied to the target 70.” [0072].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specified injection event in Takeda to be an injection taking place within the region of interest as taught in Arai “…to enable an appropriate and easy setting of an insertion path of a puncture needle for subsequent insertion relative to a puncture needle after insertion completion.” (Arai, [0017]) for accurate application of the injection within the region of interest.
Regarding Claim 20, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda does not explicitly teach: further comprising providing an indication to an operator that at least one of the one or more of the image frames depicts the injection event.
Arai in the field of medical systems for puncture needles insertion assistance teaches:  “FIG. 2 shows an example of a puncture needle. The depicted puncture needle 18 is a tool to perform high-frequency treatment. FIG. 2 shows an enlarged view of the tip of the puncture needle 18… two or three puncture needles are used simultaneously during treatment to apply a high-frequency cauterization treatment to a target (the target tissue to be treated).” [0071]; “FIG. 3 shows a puncture needle array. Specifically, the drawing shows a view in which three puncture needles (treatment tools) 18A, 18B, 18C are used to treat a target 70. In the depicted example, the three puncture needles 18A, 18B, 18C are arranged such that the target 70 is surrounded by the tips of the three puncture needles 18A, 18B, 18C (in other words, the three puncture needles 18A, 18B, 18C are positioned around the target 70). Under such conditions, all or some of the electrodes are selected and high-frequency signals are supplied to the selected electrodes. In this way, a cauterization treatment is applied to the target 70.” [0072].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to provide an indication to an operator that at least one of the image frames depicts the injection event as taught in Arai “…to enable an appropriate and easy setting of an insertion path of a puncture needle for subsequent insertion relative to a puncture needle after insertion completion.” (Arai, [0017]) for accurate application of the injection within the region of interest.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Xu and Arai as applied to claim 8 above, and further in view of Axelrod (U.S. 20120259237, Oct. 11, 2012)(hereinafter, “Axelrod”).
Regarding Claim 9, the combination of references Takeda, Xu and Arai substantially teach the claim limitations as noted above.
Takeda further teaches a buffer memory in which the image frames are stored (Fig. 3, element 205, image memory, [0075]) and a processor configured to identify the image data that depicts a specified injection event of the needle injection procedure (Fig. 4, element 203e, puncture needle position detection unit, [0072]).
Takeda does not explicitly teach: the processor analyze the image frames stored in the buffer memory to detect motion of an injectate.
Axelrod in the field of injection systems and methods teaches: “FIG. 11 illustrates one embodiment of such an integrated set-up, in which the fluid delivery module 100 is operatively connected to an ultrasound or other imaging device 500. The fluid delivery module 100 can be configured to communicate with the imaging device 500 using one or more hardwired (e.g., USB, Ethernet, other cables, etc.) and/or wireless (e.g., radio frequency, Bluetooth, etc.) connections. As shown, once operatively connected to each other, one or both of the displays 130, 530 can be configured to provide data, images and/or other information obtained by both the injection and the imaging systems. In the illustrated embodiment, the imaging system's display 530 is configured to show the status (e.g., volume of a fluid delivered, volume of a fluid remaining within the syringe, flowrate, pressure, flowrate, etc.) of the injection procedure in addition to an ultrasound image.” [0119]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in Takeda to analyze the image data stored in the buffer memory to detect motion of an injectate as taught in Axelrod permitting “…a user to more efficiency and effectively execute an injection procedure.” [0118].
Claims 13-15 and 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Xu in view of Axelrod.
Regarding Claim 13, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches a buffer memory in which the image data is stored (Fig. 3, element 205, image memory, [0075]) and a processor configured to identify the image data that depicts a specified injection event of the needle injection procedure (Fig. 4, element 203e, puncture needle position detection unit, [0072]).
Takeda does not teach: wherein the processor is further configured to analyze the image frames stored in the buffer memory to detect a fluid around a needle used for the needle injection.
Axelrod in the field of injection systems and methods teaches: “…the touchscreen display includes up and down arrows associated with the medication, formulation and/or other fluid or material to be delivered to a patient in a scheduled injection procedure. Thus, a clinician or other user can select the volume, mass and/or other amount of a particular substance that should be delivered within a targeted anatomical location for an injection procedure. The volume or other amount selected at any particular time can be displayed in a corresponding area of the display. In addition, the total volume or other measure of fluids and/or other materials to be delivered within an anatomy for a particular injection procedure can also be displayed.” [0106]; “…the touchscreen display 130 can comprise a 16 to 9 aspect ratio. However, as noted above, the type, shape, size, aspect ratio, resolution and/or other characteristics of the display 130 can vary, as desired or required. As discussed in greater detail herein, the touchscreen display 130 can be adapted to identify one or more characteristics regarding the syringes or other containers positioned within the syringe assembly 300. In addition, the touchscreen display 130 can be configured to display status information, patient information (e.g., name, vital signs, known allergies, etc.), imaging information, injection procedure programming and/or status information and/or any other information. Further, the touchscreen display 130 and/or another data entry device can permit a physician, other clinician or other user to control the operation of the procedure (e.g., verify patient, verify fluids or other materials to be delivered, locate target joint, start, stop, reduce/increase flowrate or other rate of delivery, etc.) and/or to enter other data within the system 10.” [0111].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in Takeda to analyze the image frames stored in the buffer to detect a fluid around a needle used for the needle injection as taught in Axelrod permitting “…a user to more efficiency and effectively execute an injection procedure.” [0118].
Regarding Claim 14, Takeda substantially teaches the claim limitations as noted above.
Takeda further teaches a buffer memory in which the image data is stored (Fig. 3, element 205, image memory, [0075]) and a processor configured to identify the image data that depicts a specified injection event of the needle injection procedure (Fig. 4, element 203e, puncture needle position detection unit, [0072]).
Takeda does not teach: the processor is further configured to compare the two or more image frames stored in the buffer memory to detect the motion of at least one of a needle used for the needle injection and a fluid from the needle.
Axelrod in the field of injection systems and methods teaches: “…the touchscreen display includes up and down arrows associated with the medication, formulation and/or other fluid or material to be delivered to a patient in a scheduled injection procedure. Thus, a clinician or other user can select the volume, mass and/or other amount of a particular substance that should be delivered within a targeted anatomical location for an injection procedure. The volume or other amount selected at any particular time can be displayed in a corresponding area of the display. In addition, the total volume or other measure of fluids and/or other materials to be delivered within an anatomy for a particular injection procedure can also be displayed.” [0106]; “…the touchscreen display 130 can comprise a 16 to 9 aspect ratio. However, as noted above, the type, shape, size, aspect ratio, resolution and/or other characteristics of the display 130 can vary, as desired or required. As discussed in greater detail herein, the touchscreen display 130 can be adapted to identify one or more characteristics regarding the syringes or other containers positioned within the syringe assembly 300. In addition, the touchscreen display 130 can be configured to display status information, patient information (e.g., name, vital signs, known allergies, etc.), imaging information, injection procedure programming and/or status information and/or any other information. Further, the touchscreen display 130 and/or another data entry device can permit a physician, other clinician or other user to control the operation of the procedure (e.g., verify patient, verify fluids or other materials to be delivered, locate target joint, start, stop, reduce/increase flowrate or other rate of delivery, etc.) and/or to enter other data within the system 10.” [0111]; “FIG. 11 illustrates one embodiment of such an integrated set-up, in which the fluid delivery module 100 is operatively connected to an ultrasound or other imaging device 500. The fluid delivery module 100 can be configured to communicate with the imaging device 500 using one or more hardwired (e.g., USB, Ethernet, other cables, etc.) and/or wireless (e.g., radio frequency, Bluetooth, etc.) connections. As shown, once operatively connected to each other, one or both of the displays 130, 530 can be configured to provide data, images and/or other information obtained by both the injection and the imaging systems. In the illustrated embodiment, the imaging system's display 530 is configured to show the status (e.g., volume of a fluid delivered, volume of a fluid remaining within the syringe, flowrate, pressure, flowrate, etc.) of the injection procedure in addition to an ultrasound image.” [0119]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in Takeda to execute the instructions to identify the at least one image frame that depicts the needle injection by comparing the image frames stored in the buffer to detect motion of at least one of a needle used for the needle injection and a fluid from the needle as taught in Axelrod permitting “…a user to more efficiency and effectively execute an injection procedure.” [0118].
Regarding Claim 19, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda does not explicitly teach: wherein the injection event is a delivery of an injectate to the region of interest, and wherein the method further comprises: analyzing a flow information in the two or more of the image frames to detect motion of the injectate, wherein the optical flow method is a Lucas-Kande method or a Horn-Schunck method.
Xu in the field of tumor tracking based on optical flow teaches the mathematical implementation of optical flow technique using 2D velocity vector field to quantify the motion in sequential frames to of independent objects moving within the frames. A Lucas-Kanade algorithm for motion velocities was used to track the motion in the image frames and a least-square technique was applied to minimize the squared error and obtain the optical flow (Sec. 2. Materials and Methods: 2a Optical flow analysis).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection and analysis approach in Takeda to be a Lucas-Kanade optical flow method as taught in Xu to quantify the motion of independent objects in sequential frames by delineating the object of interest in the image/video frames (Xu, Sec. 2. Materials and Methods: 2a Optical flow analysis).
Axelrod in the field of injection systems and methods teaches: “FIG. 11 illustrates one embodiment of such an integrated set-up, in which the fluid delivery module 100 is operatively connected to an ultrasound or other imaging device 500. The fluid delivery module 100 can be configured to communicate with the imaging device 500 using one or more hardwired (e.g., USB, Ethernet, other cables, etc.) and/or wireless (e.g., radio frequency, Bluetooth, etc.) connections. As shown, once operatively connected to each other, one or both of the displays 130, 530 can be configured to provide data, images and/or other information obtained by both the injection and the imaging systems. In the illustrated embodiment, the imaging system's display 530 is configured to show the status (e.g., volume of a fluid delivered, volume of a fluid remaining within the syringe, flowrate, pressure, flowrate, etc.) of the injection procedure in addition to an ultrasound image.” [0119]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the injection event in Takeda to deliver an injectate to the region of interest, and wherein identifying the image frames that depict the delivery of the injectate includes analyzing flow information in the image frames for the intended usage of detecting motion of the injectate as taught in Axelrod permitting “…a user to more efficiency and effectively execute an injection procedure.” [0118].
Regarding Claim 21, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda does not explicitly teach: wherein the processor is configured to: capture a flow information for a subset of the echo signals and to analyze the flow information to identify the image frames that depicts the injection event.
Axelrod in the field of injection systems and methods teaches: “…the touchscreen display includes up and down arrows associated with the medication, formulation and/or other fluid or material to be delivered to a patient in a scheduled injection procedure. Thus, a clinician or other user can select the volume, mass and/or other amount of a particular substance that should be delivered within a targeted anatomical location for an injection procedure. The volume or other amount selected at any particular time can be displayed in a corresponding area of the display. In addition, the total volume or other measure of fluids and/or other materials to be delivered within an anatomy for a particular injection procedure can also be displayed.” [0106]; “…the touchscreen display 130 can comprise a 16 to 9 aspect ratio. However, as noted above, the type, shape, size, aspect ratio, resolution and/or other characteristics of the display 130 can vary, as desired or required. As discussed in greater detail herein, the touchscreen display 130 can be adapted to identify one or more characteristics regarding the syringes or other containers positioned within the syringe assembly 300. In addition, the touchscreen display 130 can be configured to display status information, patient information (e.g., name, vital signs, known allergies, etc.), imaging information, injection procedure programming and/or status information and/or any other information. Further, the touchscreen display 130 and/or another data entry device can permit a physician, other clinician or other user to control the operation of the procedure (e.g., verify patient, verify fluids or other materials to be delivered, locate target joint, start, stop, reduce/increase flowrate or other rate of delivery, etc.) and/or to enter other data within the system 10.” [0111].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to include capturing a flow information for a subset of the echo signals and to analyze the flow information to identify the image frames that depicts the injection event as taught in Axelrod permitting “…a user to more efficiency and effectively execute an injection procedure.” [0118].
Regarding Claim 22, the combination of references Takeda and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: Wherein the two or more of a first plurality of the image frames are compared to detect that the motion of a needle has stopped (“If the control unit 208 determines in step S102 that there is no puncture needle 24 in the subject (step S102, N), it executes a scan processing of normal scanning (step S112) so as to generate the biological tissue image data (step S113), and then ends the processing. That is, if the puncture needle 24 is not detected, it does not generate the puncture needle image data and displays the ultrasound image based on the biological tissue image data.” [0139]),
a machine learning algorithm is used to detect a tip of the needle in a second plurality of the image frames that are generated subsequent to the first plurality of the image frames (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in order that it generates the sound ray data which includes the puncture needle image data described below.” [0072]; Fig. 6 element 208, control unit, [0085-0086][0139-0140]; “The control unit 208 reads them out from the puncture needle image frame buffer 205a, and quantizes them into respective binary data. The control unit 208 develops each binarized puncture needle image data onto an x-y space. The control unit 208 determines a distance from the insert position to the tip position of the puncture needle 24 with respect to each puncture needle image data developed on the x-y space, and compares them. Regarding the target of the comparison, the integrals about the x-axis may be compared to specify the deepest puncture needle image data.” [0145]; “If the control unit 208 determines that it extracts the composite image data to generate the video data, in which the composite image data are multiple frames of data consisting of the composite image data which shows the puncture needle 24 at the deepest position and other composite image data within the predetermined time period before and after it and the video data is data which displays these data one after another in chronological order (step S411, Y), it extracts the composite image data which shows the puncture needle 24 at the deepest position, as well as other composite image data within the predetermined time period before and after it (step S412). The control unit 208 then creates the deepest puncture video data file for reproducing these composite image data in the form of video which displays them one after another in chronological order (step S413). The control unit 208 saves the deepest puncture picture motion data file as created above in the storage unit 209 (step S407), and ends the processing” [0148]).
Takeda does not explicitly teach: and a region around the needle tip is analyzed using a flow imaging to detect an injection of fluid from the needle tip in a third plurality of the image frames that are generated subsequent to the second plurality the image frames to reduce processing burden for the system.  
Axelrod in the field of injection systems and methods teaches: “…the touchscreen display includes up and down arrows associated with the medication, formulation and/or other fluid or material to be delivered to a patient in a scheduled injection procedure. Thus, a clinician or other user can select the volume, mass and/or other amount of a particular substance that should be delivered within a targeted anatomical location for an injection procedure. The volume or other amount selected at any particular time can be displayed in a corresponding area of the display. In addition, the total volume or other measure of fluids and/or other materials to be delivered within an anatomy for a particular injection procedure can also be displayed.” [0106]; “…the touchscreen display 130 can comprise a 16 to 9 aspect ratio. However, as noted above, the type, shape, size, aspect ratio, resolution and/or other characteristics of the display 130 can vary, as desired or required. As discussed in greater detail herein, the touchscreen display 130 can be adapted to identify one or more characteristics regarding the syringes or other containers positioned within the syringe assembly 300. In addition, the touchscreen display 130 can be configured to display status information, patient information (e.g., name, vital signs, known allergies, etc.), imaging information, injection procedure programming and/or status information and/or any other information. Further, the touchscreen display 130 and/or another data entry device can permit a physician, other clinician or other user to control the operation of the procedure (e.g., verify patient, verify fluids or other materials to be delivered, locate target joint, start, stop, reduce/increase flowrate or other rate of delivery, etc.) and/or to enter other data within the system 10.” [0111].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in Takeda to analyze the image frames stored in the buffer to detect a fluid around a needle used for the needle injection as taught in Axelrod permitting “…a user to more efficiency and effectively execute an injection procedure.” [0118].

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793